Citation Nr: 1529056	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel











INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development on several occasions, most recently in January 2015.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim decided below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was partly processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's erectile dysfunction has been related by competent medical evidence to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board will not discuss whether it has met its obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Given the favorable outcome, no conceivable prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  

As noted above, the Veteran is service-connected for PTSD.  Review of his private and VA treatment records reveals that he takes several prescription medications for this disability.  The pertinent evidence in this case, including a June 2006 opinion from the Veteran's private urologist, M.R., and a March 2010 opinion from T.W., Ph.D., his treating VA PTSD therapist and a Licensed Clinical Social Worker, indicates that it is at least as likely as not that the Veteran's erectile dysfunction is proximately due to, or the result of, the medications he takes for his service-connected PTSD.  

It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). The standard of proof to be applied in decisions on claims for veterans benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Based on a review of the complete evidence of record, the Board finds that service connection for erectile dysfunction is warranted.  Although several VA examiner concluded that it was at least as likely as not that the Veteran's erectile dysfunction was neither caused, nor aggravated by his PTSD, the Veteran has been diagnosed by two competent clinicians as having erectile dysfunction that is at least as likely as not related to his service-connected PTSD.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection for erectile dysfunction is warranted.  See 38 C.F.R. § 3.102.

The Board expresses no opinion regarding the severity of the disorder.  The RO will assign an appropriate disability rating on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


